DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 October 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12, 14, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, Jr. et al. (US Pat. No. 10,660,435 B2) in view of Davis et al. (US Pat. No. 8,127,948 B2).
In regards to claim 1, Miller teaches a base (840, Fig. 8B) for a retail gondola (800), the base comprising: a frame defining a locator (842), the locator being configured to receive a bottom portion (855) of the retail gondola therein; and inner (842) and outer rails (841) extending upwardly from an upper surface of the frame, the inner and outer rails defining a channel therebetween (i.e.; defined by tube 842) for receiving the bottom portion (855) of the retail gondola.
Miller does not teach a plurality of bolts held by the frame, the plurality of bolts being moveable up and down to position the frame relative to a support surface wherein a portion of each of the plurality of bolts is configured to allow the frame to be slid along the support surface when the retail gondola is received within the frame.
Miller does teach the use of a plurality of slidable bolts (150) being moveable up and down to position the gondola relative to a support surface, and alternatives including rollers and wheels to move the system (Col 6, Lines 5-13).  Miller further teaches such rollers or wheels (845) held by the frame (840).  Therefore, replacing the wheels with the bolts involves mere interchangeability as recognized by Miller.
Davis teaches a base for a gondola, the base including a frame (200) and a plurality of bolts (215/220) held by the frame, the plurality of bolts being moveable up and down to position the frame relative to a support surface wherein a portion of each of the plurality of bolts is configured to allow the frame to be slid along the support surface when the retail gondola is received by the frame (i.e.; foot portion 220 has a flat bottom surface upon which the frame is capable of sliding).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Miller’s base such that a plurality of bolts are held by the frame, the plurality of bolts being moveable up and down to position the frame relative to a support surface wherein a portion of each of the plurality of bolts is configured to allow the frame to be slid along the support surface when the retail gondola is received within the frame as taught by Davis.  The motivation would be as a simple substitution as recognized by Miller (Col 6, Lines 5-13).
In regards to claim 3, in modifying Miller, Davis teaches each of the plurality of bolts (Davis: 215/220) is threaded into the frame (i.e.; threaded rod 215 is received in apertures of the base members; Col 6, Lines 39-42 of Davis).
In regards to claim 4, in modifying Miller, Davis teaches each of the plurality of bolts defines a head surface (Davis: 210) capable of sliding along the support surface (i.e.; foot portion 220 has a flat bottom surface).
In regards to claim 5, modified Miller teaches a plurality of locators (Miller: 842), with each of the plurality of locators being configured to receive the retail gondola.
In regards to claim 7, Miller does not teach the base is configured to be connected with another base.  However, Miller teaches connected Gondolas (see Fig. 9A).  Davis teaches the base (Davis: 200) is configured to be connected with another base (Davis: 300; Col 7, Lines 10-19).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Miller’s base to be configured to be connected with another base as taught by Davis.  The motivation would be for the purpose of expanding the amount of storage.
In regards to claim 8, Miller teaches a system, comprising: a stand-alone retail gondola (800, Fig. 8B); a base (840) for the stand-alone retail gondola, the base comprising: a frame defining a locator (842), the locator being configured to receive a bottom portion (855) of the stand-alone retail gondola therein, the bottom portion including a foot of the stand-alone retail gondola, with the foot being received in the locator; and inner and outer rails extending upwardly from an upper surface of the frame, the inner (842) and outer rails (841) defining a channel therebetween (i.e.; defined by the tube 842) for receiving the bottom portion (855) of the stand-alone retail gondola.
 Miller does not teach a plurality of bolts held by the frame, the plurality of bolts being moveable up and down to position the frame relative to a support surface wherein a portion of each of the plurality of bolts is configured to allow the frame to be slid along the support surface when the stand-along retail gondola is received within the frame.
Miller does teach the use of a plurality of slidable bolts (150) being moveable up and down to position the stand-alone retail gondola relative to a support surface, and alternatives including rollers and wheels to move the system (Col 6, Lines 5-13).  Miller further teaches such rollers or wheels (845) held by the frame (840).  Therefore, replacing the wheels with the bolts involves mere interchangeability as recognized by Miller.
Davis teaches a base for a gondola, the base including a frame (200) and a plurality of bolts (215/220) held by the frame, the plurality of bolts being moveable up and down to position the frame relative to a support surface wherein a portion of each of the plurality of bolts is configured to allow the frame to be slid along the support surface when the retail gondola is received by the frame (i.e.; foot portion 220 has a flat bottom surface upon which the frame is capable of sliding).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Miller’s base such that a plurality of bolts are held by the frame, the plurality of bolts being moveable up and down to position the frame relative to a support surface wherein a portion of each of the plurality of bolts is configured to allow the frame to be slid along the support surface when the stand-alone retail gondola is received within the frame as taught by Davis.  The motivation would be as a simple substitution as recognized by Miller (Col 6, Lines 5-13).
In regards to claim 10, in modifying Miller, Davis teaches each of the plurality of bolts (Davis: 215/220) is threaded into the frame (i.e.; threaded rod 215 is received in apertures of the base members; Col 6, Lines 39-42 of Davis).
In regards to claim 11, in modifying Miller, Davis teaches each of the plurality of bolts defines a head surface (Davis: 210) capable of sliding along the support surface (i.e.; foot portion 220 has a flat bottom surface).
In regards to claim 12, modified Miller teaches a plurality of locators (Miller: 842), with each of the plurality of locators being configured to receive the stand-alone retail gondola.
In regards to claim 14, Miller does not teach the base is configured to be connected with another base.  However, Miller teaches connected Gondolas (see Fig. 9A).  Davis teaches the base (Davis: 200) is configured to be connected with another base (Davis: 300; Col 7, Lines 10-19).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Miller’s base to be configured to be connected with another base as taught by Davis.  The motivation would be for the purpose of expanding the amount of storage.
In regards to claim 15, Miller teaches a method for supporting a stand-alone retail gondola, the method comprising: providing a base for the stand-alone retail gondola, the base including: a frame defining a locator, the locator being configured to receive a bottom portion of the stand-alone retail gondola therein, the bottom portion including a foot of the stand-alone retail gondola, with the foot being received in the locator; and inner and outer rails extending upwardly from an upper surface of the frame, the inner and outer rails defining a channel therebetween for receiving the bottom portion of the stand-alone retail gondola.
Miller does not teach positioning a plurality of bolts held by the frame, the plurality of bolts being moveable up and down to position the frame relative to a support surface; and allowing a portion of each of the plurality of bolts to be slid along the support surface when the stand-alone retail gondola is received within the frame.
Miller does teach the use of a plurality of slidable bolts (150) being moveable up and down to position the stand-alone retail gondola relative to a support surface, and alternatives including rollers and wheels to move the system (Col 6, Lines 5-13).  Miller further teaches such rollers or wheels (845) held by the frame (840).  Therefore, replacing the wheels with the bolts involves mere interchangeability as recognized by Miller.
Davis teaches a base for a gondola, the base including a frame (200) and a plurality of bolts (215/220) held by the frame, the plurality of bolts being moveable up and down to position the frame relative to a support surface wherein a portion of each of the plurality of bolts is configured to allow the frame to be slid along the support surface when the retail gondola is received by the frame (i.e.; foot portion 220 has a flat bottom surface upon which the frame is capable of sliding).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Miller’s base to positioning a plurality of bolts held by the frame, the plurality of bolts being moveable up and down to position the frame relative to a support surface as taught by Davis; and allowing a portion of each of the plurality of bolts to be slid along the support surface when the stand-alone retail gondola is received within the frame as suggested by Davis.  The motivation would be as a simple substitution to move the gondola as recognized by Miller (Col 6, Lines 5-13).
In regards to claim 17, in modifying Miller, Davis teaches threading each of the plurality of bolts (Davis: 215/220) into the frame (i.e.; threaded rod 215 of Davis is received in apertures of the base members; Col 6, Lines 39-42).
In regards to claim 18, in modifying Miller, Davis teaches each of the plurality of bolts defines a head surface (Davis: 220) capable of sliding along the support surface.
In regards to claim 19, modified Miller teaches providing a plurality of locators (Miller: 842), with each of the plurality of locators being configured to receive the stand-alone retail gondola.
In regards to claim 20, Miller does not teach connecting the frame with another base.  However, Miller teaches connected Gondolas (see Fig. 9A).  Davis teaches connecting the frame (Davis: 200) with another base (Davis: 300; Col 7, Lines 10-19).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Miller’s frame to be connected with another base as taught by Davis.  The motivation would be for the purpose of expanding the amount of storage.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miller, Jr. et al. (US Pat. No. 10,660,435 B2) and Davis et al. (US Pat. No. 8,127,948 B2), and in further view of Guizzardi (US Pat. No. 9,930,963 B2).
In regards to claims 6 and 13, Miller, modified by Davis, does not teach the plurality of locators is circular.  Guizzardi teaches circular locators (24) in a base (6).
It would be obvious to one of ordinary skill in the art before the effective filing date to further modify Miller’s system to have circular locators.  The motivation would be for the purpose of accommodating gondolas with cylindrical posts (e.g.; 3) as taught by Guizzardi.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art teaching a transportable rack.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631